Exhibit 3.2 ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website: secretaryofstate.biz Articles of Conversion (PURSUANT TO NRS 92A.205) Page 1 Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20110047854-52 Filing Date and Time 01/21/201111:00 AM Entity Number E0315522010-8 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY Articles of Conversion (Pursuant to NRS Chapter 92A.205) 1) Name and jurisdiction of organization of constituent entity and resulting entity: Tianyu Steel, Inc. Name of acquired entity Nevada Corporation Jurisdiction Entity type* and, Tianyu Steel, Inc. Name of acquired entity Cayman Islands Corporation Jurisdiction Entity type* 2) A plan of conversion has been adopted by the constituent entity in compliance with the law of the jurisdiction governing the constituent entity. 4) Location of Plan ofExchange (check a or b): o The entire plan ofconversion is attached to these articles. x The complete executed plan of conversion is on file at the registered office or principal place of business of the resulting entity. o The complete executed plan of conversion for the resulting domestic limited partnership is on file at the records office required by NRS 88.330 * Corporation, non-profit corporation, limited partnership, limited-liability limited partnership, limited-liability company or business trust. 1 ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website: secretaryofstate.biz Articles of Conversion (PURSUANT TO NRS 92A.205) Page 2 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY 4) Forwarding address where copies of process may be sent by the Secretary of State of Nevada (if a foreign entity is the resulting entity in the conversion): Attn: Kevin Butler, Esq. c/o Conyers Dill & Pearman Boundary Hall, 2nd Floor, Cricket Square PO Box 2681. Grand Cayman KY1-1111, Cayman Islands 5) Effective date of conversion(optional) (not to exceed 90 days afte rthe articlesare filed pursuant to NRS 92A.240)* January 14, 2011 6) Signatures - Must be signed by: An officer of each Nevada corporation; All general partners of each Nevada limited partnership; All general partners of each Nevada limited-liability limited partnership; A manager of each Nevada limited-liability company with managers or one member if there are no managers; A trustee of each Nevada business trust (NRS 92A.230)** 1. If constituent entity is a Nevada entity: an officer of each Nevada corporation; all general partners of each Nevada limited partnership or limited-liability limited partnership; a manager of each Nevada limited-liability company with managers or one member if there are no managers; a trustee of each Nevada business trust; a managing partner of a Nevada limited-liability partnership (a.k.a general partnership governed by NRS chapter 87). 2. If constituent entity is a foreign entity: must be signed by the constituent entity in the manner provided by the law governing it. Tianyu Steel Inc. Name ofacquired entity X President 01/14/2011 Signature Title Date * Pursuant to NRS 92A.205(4) if the conversion takes effect on a later date specified in the articles of conversion pursuant to NRS 92A.240. the constituent document filed with the Secretary of State pursuant to paragraph (b) subsection 1 must state the name and the jurisdiction of the constituent entity and that the existence of the resulting entity does not begin until the later date. This statement must be included within the resulting entity's articles. FILING FEE: $350.00 IMPORTANT: Failure to include any of the above information and submit with the proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees. 2
